Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-20 are pending and subsequently allowed.

Drawings
The replacement drawings were received on 12/2/21.  These drawings are acceptable.  It is noted that FIGs. 6B-6T submitted previously on 11/5/21, have been cancelled/deleted in view of the newly filed replacement drawings filed on 12/2/21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record considered as a whole neither shows, nor renders obvious the subject matter as set forth by the pending claims for the following reasons: the approved Terminal Disclaimer filed on 11/5/21 has obviated the Obviousness Double Patenting rejection of record, thus all pending claims are now allowable over the prior art.  It is noted that the closest prior art of record includes: USPGPUB 2019/0214022 to Aviles-Casco et al. which discloses a voice interface and fingerprint scanner used in conjunction, however, the fingerprint scanner is utilized after the trigger command, not before, as in the instant claimed invention; NPL IEEE entitled “Authentication of Smartphone Users Using Behavioral Biometrics,” by Alzubaidi et al. (2016; 29 pages); however, neither document is considered to anticipate or render obvious the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        


BEM
January 6, 2022